                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )        Case No. 08-CV-278-TCK-PJC
                                            )
LINDSEY K. SPRINGER, Individually and )
as Co-Trustee of the S.L.C.A. Family Trust; )
REGINA M. CARLSON, as Co-Trustee of )
the S.L.C.A. Family Trust; W.T. MOORE; )
MARTHA F. MOORE; W.T. SMITH;                )
JANET S. SMITH; ALBERT MENDEZ,              )
Individually and as Trustee of the Mendez )
Family Trust; and KATHY ANGLIN, in her )
Official Capacity as Creek County Treasurer,)
                                            )
              Defendants.                   )

                                    OPINION AND ORDER

       Before the Court is the Motion to Reconsider (Doc. 308) filed by Defendant Lindsey K.

Springer (“Springer”). Springer seeks reconsideration of the Court’s Opinion and Order of

August 20, 2019 denying his Motion for Relief from Judgment. (Docs. 302, 306). The United

States of America (“United States”) opposes the motion.

       The decision of whether to grant or deny a motion for reconsideration is committed to the

court’s discretion. Hancock v. City of Okla. City, 857 F.2d 1394, 1395 (10th Cir. 1988). A motion

to reconsider “is designed to permit relief in extraordinary circumstances and not to offer a second

bite at the proverbial apple.” Syntroleum Corp. v. Fletcher Int’l, Ltd., No. 08-CV-384-JHP-FHM,

2009 WL 761322, at *1 (N.D. Okla. March 19, 2009) (quoting Maul v. Logan Cty. Bd. of Cty.

Comm’s, No. CIV-05-605, 2006 WL 3447629, at *1 (W.D. Okla. Nov. 29, 2006)). A motion to

reconsider may be considered on the following grounds: “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error or
prevent manifest injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000) (citing Brumark Corp. v. Samson Resources Corp., 57 F.3d 941, 948 (10th Cir. 1995)). In

other words, when the court has “misapprehended the facts, a party’s position, or the controlling

law,” a motion to reconsider is appropriate. Id.; see Syntroleum Corp., 2009 WL 761322, at *1.

Parties’ efforts to “revisit issues already addressed or advance arguments that could have been

raised in prior briefing” will not be considered. Maul, 2006 WL 3447629, at *1.

       The United States sued Springer and other defendants to reduce federal income tax

assessments to judgment and enforce federal tax liens under 28 U.S.C. §§ 1340 and 1345 and 26

U.S.C. §§ 7401-7403 of the Internal Revenue Code. As the Court stated in its Opinion and Order

of August 20, 2019, both the Tribe and the federal government have civil and criminal jurisdiction

over ‘Indian country.’” (Doc. 306 at 2, citing William C. Canby, American Indian Law 242 (5th

ed. 2009) and Ute Indian Tribe of the Uintah & Ouray Reservation v. Utah, 114 F.3d 1513, 1529

(10th Cir. 1997)). The United States sued Springer and others pursuant to various provisions of

the Internal Revenue Code, a federal law. Doc. 36 at 2. As a result, this Court had federal question

jurisdiction based on 28 U.S.C. § 1331, and had the authority to enter judgment.

       Accordingly, Springer’s Motion to Reconsider (Doc. 308) is denied.

       ENTERED this 28th day of January, 2020.




                                                 2
